DETAILED ACTION
The amendment filed on 05/12/2021 has been entered and fully considered. Claims 1-18 are pending, of which claims 1-5 and 12-14 are amended, claims 16-18 are newly added
The IDS filed on 08/29/2021 with a fee is considered.

Response to Amendment
In response to the 08/29/2021 IDS, the examiner establishes a new ground of rejection based on a new reference from the 08/29/2021 IDS. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,345,244. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device, as recited in both sets of claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim(s) 1-2, 5, 8, 10-12, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhimschi et al. (US 2015/0293115, IDS)(Buhimschi).
Regarding claim 1, Buhimschi discloses a test device configured for diagnostic testing (abstract), the device comprising:
a liquid inlet (for receiving methanol wash solution) (Fig. 6A, par [0143]);
a flow path extending from the liquid inlet (Fig. 6A, par [0143]);
an optical readable medium, the medium comprising a pattern of spots of material arranged on a surface of the device, within the flow path, wherein the spots are 
wherein the spots are of a first material (sPE spots) and the device further comprises additional spots of a second material (Blank spots or P-CRL spots), wherein the spots and the additional spots are identical in appearance before exposure to a liquid to be used for the diagnostic testing, the first material and the second material have a substantially different solubility in the liquid (methanol) to be used for the diagnostic testing, and the additional spots are located at positions corresponding to other cells of the lattice, distinct from the subset of cells (Fig. 6A, par [0143]),
wherein before the diagnostic testing the optical readable medium displays a different pattern of the spots (sPE spots) and the additional spots (Blank spots and P-CRL spots) (Fig. 6A, before wash),
wherein after the diagnostic testing the optical readable medium displays the pattern of spots (sPE spots) without the additional spots (Fig. 6A, after wash).
Regarding claim 2, Buhimschi discloses that wherein 
the flow path comprises reagents (methanol) for enabling said diagnostic testing (Fig. 6A, par [0143]); and
the spots and the additional spots are located downstream from the reagents with respect to the liquid inlet (Fig. 6A, par [0143]).
Regarding claim 5, Buhimschi discloses that wherein the flow path of the device comprises one or more microchannels, wherein one of the one or more microchannels comprises the spots of material (Fig. 6A, par [0143]).
Regarding claim 8, Buhimschi discloses that wherein each of the spots comprises one or more of: dyes, pigments, liquid metals, liquid alloys, colloids, and proteins.
Regarding claim 10, Buhimschi discloses that wherein a pitch between contiguous cells of the lattice is larger than or equal to 110 μm (Fig. 24).
Regarding claim 11, Buhimschi discloses that wherein the lattice comprises n x m cells, with each of n and m larger than or equal to 4 (Fig. 24).

Regarding claim 14, Buhimschi discloses that wherein an average in-plane dimension of the cells is larger than or equal to 100 μm, wherein the average in-plane dimension is measured parallel to an average plane of the surface (Fig. 24).
Regarding claim 15, Buhimschi discloses that wherein
the device comprises a surface material that is one of the following materials: a
polymer, silicon dioxide, glass, and cellulose (par [0143]), and
the surface on which the flow path is formed is formed of the surface material (par [0143]).
Regarding claim 17, Buhimschi discloses that wherein the first material is insoluble in the liquid to be used, the second material is soluble in the liquid to be used (par [0143]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim(s) 3-4 and 18 is/are rejected under 35 U.S.C. 103  as being unpatentable over Buhimschi et al. (US 2015/0293115, IDS)(Buhimschi) in view of Schilling et al. (Lab on a Chip, 2013, IDS) (Schilling).
Regarding claim 3, Buhimschi does not specifically disclose that wherein the flow path is a first flow path and the device comprises a second flow path extending from the liquid inlet. However, Schilling discloses that wherein the flow path is a first flow path and said device comprises a second flow path extending from said liquid inlet (page 629, par 4). At time before the filing it would ahe been obvious to one of ordinary skill in the art to have a second flow path extending from the liquid inlet, in order to test other biomarkers.
Regarding claim 4, Buhimschi discloses that wherein the surface of the device comprises is a surface of a material impregnated with the reagents (Fig. 6A, par [0143]).
Regarding claim 18, Schilling discloses that a third pattern of temperature sensitive spots (page 629, par 4).
Claim(s) 6, 13 and 16 is/are rejected under 35 U.S.C. 103  as being unpatentable over Buhimschi et al. (US 2015/0293115, IDS)(Buhimschi).
Regarding claim 6, it is not clear whether Buhimschi discloses that wherein the device further comprises a cover covering the pattern of spots, and the cover is transmissive to light. However, it would have been obvious to one of ordinary skill in the art to have a cover covering the pattern of spots, and the cover is transmissive to light, in order to protect the pattern of spots from contamination and for imaging.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art to optimize the average depth of said structures by routine experimentation.
Regarding claim 16, Buhimschi discloses that wherein two contiguous structures of the cells are separated by a gap, which, on average, is larger than 10 μm (Fig. 24), and an average in-plane dimension of the cells is larger than or equal to 100 μm, wherein the average in-plane dimension is measured parallel to an average plane of the surface (Fig. 24). It would have been obvious to one of ordinary skill in the art to optimize the average depth of said structures by routine experimentation.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhimschi et al. (US 2015/0293115, IDS)(Buhimschi) in view of Jospeh (US 2012/0122197, IDS).
Regarding claim 7, Buhimschi does not disclose that wherein the spots are inkjet spotted spots of material. However, Jospeh teaches that wherein said spots are inkjet spotted spots of material (par [0017]). Jospeh teaches that “Digital printing via inkjets enables a wide variety of printing patterns for a diverse product portfolio. It also enable; printing of different reagent formulations at different positions on the same strip” (par [0017]). At time of the filing it would have been obvious to one of ordinary skill in the art to use inkjet for deposit reagent in Buhimschi, in order to obtain a wide variety of printing patterns for a diverse product portfolio.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhimschi et al. (US 2015/0293115, IDS)(Buhimschi) in view of Ephraim (US 4,878,588, IDS).
Regarding claim 9, Buhimschi does not disclose that wherein said spots are inkjet spotted spots of material. However, Jospeh teaches that wherein said spots are .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new round of rejection.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797